Citation Nr: 1433602	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-21 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for headaches, as secondary to depressive disorder.  

2.  Entitlement to an initial evaluation in excess of 30 percent for depressive disorder, not otherwise specified (claimed as an acquired psychiatric disorder, to include depression), as secondary to service-connected tinnitus.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system.  These documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.  

This matter was previously remanded by the Board in October 2012.  Therein, the Board noted that the Veteran had claimed entitlement to a total disability rating based upon individual unemployability (TDIU).  The Board further notes that an April 2012 notice letter was provided, however there was no indication that the RO ever adjudicated the claim.  The issue was subsequently referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Upon further review, it still does not appear that the AOJ has addressed this issue.  Consequently, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

In January 2013, the RO granted entitlement to service connection for depressive disorder as secondary to service-connected tinnitus, and assigned a 30 percent disability rating, effective March 16, 2012.  As discussed further below, the record indicates that the Veteran has submitted a timely notice of disagreement (NOD) seeking an increased disability rating for his service-connected depressive disorder.  Therefore, although this issue was not certified for appeal, the Board will address it for the sole purpose of ensuring the issuance of a statement of the case (SOC), as it does not appear from the record currently before the Board that an SOC has yet been issued.  

Therefore, the issue of entitlement to an increased disability rating in excess of 30 percent for depressive disorder, not otherwise specified (claimed as an acquired psychiatric disorder, to include depression), as secondary to service-connected tinnitus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran's headaches are etiologically related to service-connected depressive disorder.  


CONCLUSION OF LAW

The criteria for service connection for headaches, as secondary to depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As the claim for service connection for headaches, as secondary to tinnitus and/or depression is granted herein, the decision is fully favorable to the Veteran and no further discussion of VA's duties to notify and assist is necessary, as any error would be harmless.  




II.  Service Connection - Headaches

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).  

In considering the pertinent evidence of record and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran is entitled to service connection for headaches as secondary to depression.  

The Veteran was granted service connection for tinnitus in a December 2004 RO decision, effective July 23, 2004.  He was also subsequently granted service connection for depression as secondary to tinnitus in a January 2013 RO decision, effective March 16, 2012.  

As an initial matter, the Board notes that the Veteran and his representative have not raised a theory of direct service connection for the claimed headache disability.  It is well established that when VA adjudicates a claim, it must consider all theories of entitlement to a benefit raised by the claimant or reasonably raised by the record.  See Robinson v. Peake, 21 F.3d. 545, 553 (Fed. Cir. 2008) (explaining that the Board need not consider all possible theories of entitlement in order to render a valid opinion and errs only when it fails to address a theory of entitlement raised by the claimant or reasonably raised by the record).  Here, however, the Veteran has pursued his claim through the assistance of counsel.  As such, counsel, based on his expertise, is presumed to have knowledge of the laws and regulations effecting the provision of VA benefits, and is free to advise his client to file appropriate claims with the agency of original jurisdiction.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Therefore, as they have not raised a theory of direct service connection, the Board has limited its consideration of the Veteran's claim to one for service connection on a secondary basis.  

VA treatment records document the Veteran's reports and diagnosis of headaches.  In February 2006, he reported a 10 year history of headaches.  During an April 2006 neurology consultation, the Veteran described headaches that occurred at the same time as his tinnitus.  He also reported depressive symptoms and stated that if he had no stress, he was unlikely to have any headaches.  The physician stated that he did not think the tinnitus was an aura, see Dorland's Illustrated Medical Dictionary 179 (32nd ed. 2012) (defining 'aura' as "a subjective sensation or motor phenomenon that precedes and marks the onset of an episode of a neurological condition, particularly an epileptic seizure or a migraine"); rather, he identified stress and depression as major factors for the Veteran's severe headaches.  He concluded that "while there may be a relationship between the increased tinnitus and the headaches . . . it is unlikely that the increased tinnitus causes the headache, and . . . likely depression is a major contributing factor to his headache." (emphasis added).  

In June 2006, the Veteran reported experiencing daily headaches.  At a subsequent November 2006 neuropsychological evaluation, he continued to report his belief that his headaches were caused by tinnitus but also stated that he recognized his headaches were brought on by stress and concentration.  The psychologist noted that it "may be" that tinnitus contributes to an increase in headaches, but she also noted that the Veterans alcohol consumption was "certainly not helping his headaches."  Finally, she noted that the Veteran had a headache when the testing started, but that it went away when he was distracted by the testing itself; she stated that "[t]his seem[s] to contribute to some validation that his physician may actually be correct about his headaches."  

Throughout VA treatment notes in 2007, the Veteran continued to report headaches.  In October 2007, he described two different types of headaches, one was more typical, from stress and arthritis in his neck, and the other was more of a pressure throughout his head, which occurred with tinnitus.  A subsequent November 2007 CT head scan to investigate his headache complaints revealed normal results.  

In December 2007, the Veteran reported more frequent and severe headaches.  He reported severe headaches "throughout his head" resulting from tinnitus, as well as "normal" headaches from arthritis in his neck.  

At a neurology consultation in February 2008, the Veteran again reported headaches that occurred 50 percent of the time and which were preceded and accompanied by tinnitus; these were assessed as chronic headaches with migraine features.  

The Veteran was afforded a VA examination for neurological disorders in April 2008.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted an in-person examination.  The Veteran reported that he began to develop headaches as a result of stressful situations when he owned and operated a bar, and stated that he continued to have headaches during or when anticipating stressful situations.  The examiner concurred with the February 2008 assessment of chronic headaches with migraine features and opined that it was not likely that the Veteran's headaches are due to or proximally caused by his tinnitus; rather, she stated that the Veteran's headaches "are clearly related to stressful situations and also anticipating stressful situations. . . . It is also likely that the [Veteran's] use of some substances including caffeine and alcohol may contribute to the headache disorder."  

A May 2009 private audiology record documents the Veteran's "debilitating" tinnitus which affects his ability to sleep, concentrate, and generally enjoy life.  

A November 2010 private neurological evaluation of the Veteran resulted in the physician's impression of vascular headaches, most likely migraines.  The doctor stated that the Veteran's tinnitus was contributing to his stress in that it "really bothers him" and that the stress "probably triggers some of his vascular headaches."  

Finally, a private mental status examination conducted in July 2012 revealed that the Veteran's experiences with tinnitus, depressed mood, and headaches are "in a cycle in which an increase in any one of the conditions will reverberate with the others."  

Further medical inquiry could be undertaken towards development of the claim.  However, the Board is satisfied that the evidence reviewed above provides sufficient probative evidence in support of the Veteran's claim such that in this case, a remand for a clarifying medical opinion would result in an additional burden on the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board finds that the evidence is at least in equipoise with respect to the Veteran's claim that his headaches are secondary to service-connected depression; consequently, the benefit-of-the-doubt rule applies.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for headaches, as secondary to depression, is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for headaches, as secondary to depressive disorder, is granted.  



REMAND

As noted in the introduction above, in January 2013, the RO granted entitlement to service connection for depressive disorder, not otherwise specified (claimed as an acquired psychiatric disorder, to include depression), as secondary to service-connected tinnitus.  The RO assigned a 30 percent disability rating, effective March 16, 2012.  The Board notes that a September 2013 letter from the RO confirms receipt of the Veteran's timely notice of disagreement (NOD) concerning the January 2013 RO decision and his request for review by a Decision Review Officer (DRO).  Although it does not appear that a NOD is of record, the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran is seeking an increased disability rating for his service-connected depressive disorder.  It does not appear from the record currently before the Board that the AOJ has taken any action in response to the Veteran's NOD other than the issuance of the September 2013 letter.  

An SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2013).  To date, no SOC has been furnished in response to the Veteran's timely NOD, or at least no SOC has been associated with the claims file (physical or paperless) that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.  


Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the issue of entitlement to an increased disability rating in excess of 30 percent for depressive disorder, not otherwise specified (claimed as an acquired psychiatric disorder, to include depression), as secondary to service-connected tinnitus.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b) (2013).  If, and only if, the Veteran timely perfects an appeal as to that issue, return the matter to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


